        Case 2:18-cr-00292-DWA Document 448 Filed 04/18/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )       Criminal No. 18-292
                                           )
ROBERT BOWERS                              )

                           MOTION TO EXTEND THE
                     TIME FOR FILING PRETRIAL MOTIONS

       Defendant, Robert Bowers, through undersigned counsel, respectfully requests

that the pretrial motions deadline be continued for 90 days, or until July 19, 2021 – a date

that both accommodates prior briefing schedules set by the Court and takes into account

the need for the filing of additional pretrial motions. In support of this motion, counsel

states as follows:

       1.     Pursuant to this Court’s prior order, pretrial motions are currently due on or

before April 20, 2021. (Doc. 420).

       2.     Due to the nature of the prosecution, which includes the government’s

Notice of Intent to Seek the Death Penalty (see Doc. 86), and the voluminous discovery,

this Court has previously concluded that this case is “complex” within the meaning of the

Speedy Trial Act, 18 U.S.C § 3161(h)(7)(B)(ii). (Docs. 52, 85,108 and 225).

       3.     Mr. Bowers has researched, drafted and filed numerous pretrial motions

and pleadings in this case. (See Docs. 60, 101, 102, 111, 152, 153, 154, 155, 156, 157,

158, 162, 163, 164, 231, 237, 239, 241, 244, 288-302, 333, 336, 338, 347, 375, 377-386,

402-405 and 410.)

                                               1
        Case 2:18-cr-00292-DWA Document 448 Filed 04/18/21 Page 2 of 3




       4.     Since the last time the pretrial motions deadline was extended on January

22, 2021, the defense has researched, drafted and filed a number of additional motions

and pleadings. These include a Reply to the Government’s Response to Defendant’s

Motion to Exclude DNA Evidence and Request for Daubert Hearing and for

Discovery (Doc. 427); Reply to the Government’s Response to Defendant’s Motion to

Exclude Firearm Toolmark Evidence and Request for a Daubert hearing and for

Discovery (Doc. 433); Motion for Leave to File a Supplement to the Motion to

Exclude DNA Evidence (Doc. 435); Motion to Compel the Production of Information

Related to the Government’s Awareness, Monitoring, and Documentation of Mr.

Bowers’ Online Activity Prior to the Alleged Offenses (Doc. 437); and Supplement to

Defendant’s Motion to Exclude DNA Evidence (Doc. 438).

       5.     Mr. Bowers is currently awaiting full receipt of the jury records that the

Court ordered the Clerk of the Court to produce. (Doc. 206.) The parties have been

ordered to meet with the Clerk’s Office for the purpose of resolving any questions,

clarifications or other issues related to the Clerk’s production. (Doc. 443.) That meeting

is currently set for Tuesday, April 20, 2021. Counsel are to submit any remaining

questions in writing to the Clerk’s Office within 14 days of the meeting. Pursuant to the

Court’s order, Mr. Bowers’ motion challenging the jury plan is due 30 days after (1) any

additional Clerk’s Office production as a result of the above meeting, or (2) any

additional Clerk’s Office production relating to the amendment of Section 9 of the Jury

Plan, whichever is later. The government’s response is due 30 days thereafter, with Mr.

                                             2
         Case 2:18-cr-00292-DWA Document 448 Filed 04/18/21 Page 3 of 3




Bowers’ reply due 14 days after that. (Id.) These due dates will be significantly later that

the current pretrial motions deadline of April 20, 2021.

        6.    As set forth above, the defense has worked diligently and made good use of

every continuance of the pretrial motions deadline previously granted by the Court.

Nevertheless, this Court has already set filing deadlines that extend beyond the current

April 20, 2021 deadline, and much work remains.

        7.    In light of the foregoing, counsel for Mr. Bowers request that the Court

extend the deadline for filing pretrial motions for 90 days, from April 20, 2021 to July 19,

2021.


                            Respectfully submitted,

                            /s/ Judy Clarke
                            Judy Clarke
                            Clarke Johnston Thorp & Rice, PC

                            /s/ Michael J. Novara
                            Michael J. Novara
                            First Assistant Federal Public Defender

                            /s/ Elisa A. Long
                            Elisa A. Long
                            Supervisory Assistant Federal Public Defender




                                              3
